OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                               AUSTIN
 QROYL” BLLLm”.
  1Ro~“&!” (DIIIIAL


          Hon. Bert Ford, Administrator
          Texas Liquor Control Board
          Sustin 1, Tbxas
          Dear Sirr                                opinion No. 0




                         We have your letter
                   Vie are submitit
                 GrapesugfAr
                  0r        Ltd.,
              appare3ltl.y
                         le almul
              salee a&ant8 to distr
              aa ‘Orapesaga
              mauuraeturing
..:..$‘:
   ,.;.:
      .I,,.;:.
         ~~,!
          ,Ti,.z,:irLi,




                              oonalderlngthe matter wlll you klab-
                  ly ad&k whether in your opinion ihe manuiaotur-
                  em of this produet and their agenta aotfng dth-
                  In the State of Texas in advanoing the sale of
                  *Grapesugar*ror the purpose oi manufaaturingor
                                               .a.-4




                                                                ..i
                                                                      ’ /

Hon. Bert Ford, p. 2


     iermenting an alooholio beverage are aotlng In
     violation of+the State law in solicitingorders
     for this product from persons who are not the
     holders of permits privilegingthe manufaoture
     of alooholio beverages.*
          You enolose advertisingmaterial Baling the follow-
lngolaims and represeqtations,among others:
          "Dear Sir; THIS IS IT.' Cut below shows
     faoe of paokage, aotual afee,


          "This package will fenaent;oolor and tlavor ,,,.
     TWU OALLOW of fresh fruit JUoe, dr@d rmlt
     juloe or other sweet liquide. The result   is's'
     beverage of .lSto 14 peroent alo#ollo   4@+t
     wii$~spar~lng    alear wine oolor and exoellent'~
           .
      IMITBTIa
             :>i.
                :~.i~<

      side paokegs.
          VLctive~ingredient rrinegrep4 yeast devel-
     oped iram wine grapes with a mixture.or 4hkred
     saoeharoee,meal and U. S...bertifled aolor.~
          The pa&e    everywherearq oomple~telg
                                              OUT of
     &iidOEC&ICdx$Mo3 orverySRORTatekyhighgtiqa


          WFI.nereettlteare prddueed with frqeh $!ru%$
     julo$, duta8~ fmxn boiled, d~A6d N&%&t~ezp%awed ~'
     llquide such aa ayrupe of et. any brd'atd fhe ,
     maTket8 and steores   are full of them. you d&Vi
     ne& an.np~        as eyruu& will do.Jn+t aa walli
                      rxoelle   .   &any even ruport ilse
     results with just half syrup, halr water and this
     produot added, left in warm plaoe or etliving
     room temperature. Some use honey In ~$.a08ot-
     SrnPE. Stxteadd syrup to the fruit Juioe to in-
     orease its sugar oontent and thus get a beverage       .
    Hon. Bert Ford, p. 3

.
            of a higher ALCOHOLIC oontent up
            sugar oontent is 28$ at start of
            Most brands of syrup contain 50%
            DIRECTIOWSARD ALL AEGLES ARE IW
                 “AN8  OUNCE GLASS OF SUCRABEVERAOE 00%
            TAIRIHO 14~~ALOOHOL oontalns OVER ORE OUECE OF
            ALOOHOL. A one ounoe glass of 100 pr4ot whiskey
            oontalns only l/2 an ounce of aloohol. lhua you
            get OVER TWICE as muoh ALCOHOL In an 8 ounoe
            alaas of suoh a beveraae as you do in one ounoe
            sass of the strongest-whislciy made. THAT18 .
            WHAT MARES SALES. That~aooountsfor the demand.
            TRATISWBATCAEPUT$3OOO1MDE!lTIIRTOYDUR
            PBOEET IF YOU ARE EXl&EWCED AED A(ITQUICELY."

                           "DIRECTIOES
                "SIMFLYPUTCYCZ?TEHTSOFTBISPAGKJ%E IWTO
          .AEYLBEl$Wi$I!NLIQUIDTOBEFERURTED.        l@EPIE
           WARM PINE ARDIT WILL BE READY FOR USEWI!l?iIE
           OREORTW9lUYSAFTERFERMERT@IOEUEASES,           TRUS
           CIVIROITTIblETOOIXARuP.     USl!iALLoS’BiEPAUfC-
           AGE FOR l%Q tULLO~,ORRALF OF IT l!DR.OREGALLOW."
               There was also,enoloeeda letter from aerepresent-
    ative.of the manufaoturer,addreeeedto a pr4sp448ivs   Texas
    agent, a part of whloh we quote:
                 We have not as yet oloaed the Sxae tell
            rltory, but the little 3 line ad pulled so meny
            Inquiries that one would think there was not a
            lr=ps" eloohollobeverage In Bouston or in

               While we have quoted only a small portion of the
    advertising material It Is .suffloientto lndloate olearly
    that lte pui-pose~1sto enoouragepersons In this State to
    msnufaotie.wine. It is only by obtaining a Class A or B
    Winery Permit as presorlbedby subdivisions3 and 4 of Se41
Hon. Bert Ford, p. 4


tlon 15 'Texas Liquor Control A&   that tuoh manufaaturewould
be legai.
            The Tsxas Banal Code oontalns the following pro-
vlsi$m3:'
           "Art. 70.  Who is an aooomplioe.- - An
      aooomplioe is one who.is not present at the OQP-
      mission.of an offense, but who, before the aot
      is done advises commands or anoouragesanother
      to oommjt the of&se ; or
.
            (I
             l   .   .   .‘a



           *Who prepares arms or aid of any kind; prior
      to the ocsunlsslon0r an offense, ror the purpose
      of assisting the prinolpal in the exeoution of
      the same..
               W
            "Art.    72.
                      ~Punlshmentof aooanplloe.- - Ao-
      oomglloes shall, In all oases not otherwise ex-
      presalJr provided for, be punished fn .thesam4
      manu4r as the-prinoipal orresdsr.*
           l!Wm the facts set forth, It seams legioal to .4on-
olude that a person selling the produot desbribed~to,au un-
lloensed Individual Is advising and-enoouraglnghim to manu-
faoture wine. Su4h an aot of manufaotire Is a violation 6f:
law and is punishable as a mlsdsmeanor. Art. 666-41, V.P.0,
           It seem8 olear, moreover, that a sale of ths pro-
da& under the airoumstanossabove outlined would bring th4
shier within the .terms of the statutre abave quoted dotin-
lng sn ao44mplloe. In Tsxasb howIIer, the dlstln4tionbetween
prinolpalsand aooomplioes does n$ obtain in mlsdsmean4r~
aaserh It rollowe, therefore, that If the purchaser makes
ah, oi.ths produot without a permit, then the s&l.leiend.the
purohaser oould‘be proseouted as prlnalpals* 18 Tsx, SW.,
p. 3zu, Sea. 73.
           It is our opinion, ther4ror4,that in eaoh instanoe
where a purohaser manufacturerswine without a psnait fkom
the produot desorlbed,that both he and the seller may be
                                            ,--




Eon. Bert Ford, pi 5


prosecutedas prinolpals for violating the law0
                                      Very truly yours
                                  ATTORNEY G-RR-ElUL
                                                  OF TElEBE(